Citation Nr: 1019872	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  09-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for lumbar spine 
disability.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1985 to August 2007.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2008 rating 
decision by the Waco, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that, in pertinent part, granted 
service connection for lumbosacral strain, rated 
noncompensable (0 percent), effective September 1, 2007 (the 
day after his separation from service).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The Veteran's service treatment records (STRs) show that he 
began receiving treatment in September 1986 for complaints of 
low back pain from walking bent over aboard the U.S.S. Durham 
due to his height.  His STRs document continued treatment for 
his lumbar spine disability, including attending a back 
school in July 1997.  

In correspondence attached to his January 2009 Substantive 
Appeal (VA Form 9), the Veteran indicated that he continues 
to receive treatment from Dr. S. I. for his lumbar spine 
disability.  As records of treatment by Dr. S. I. (since the 
Veteran's separation from active service) are not associated 
with the Veteran's claims file, and would appear to have 
bearing on the Veteran's claim, such records must be sought.  
Notably, the Veteran's cooperation (by identifying treatment 
providers and providing any releases needed for VA to obtain 
private treatment/evaluation records) is necessary for this 
development.  




Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to 
identify all sources of treatment or 
evaluation he has received for his lumbar 
spine disability since his discharge from 
service (and to provide any releases 
necessary for VA to secure reports of 
private treatment).  Of particular 
interest are records from Dr. S. I.  The 
RO should obtain complete clinical records 
of all such treatment and evaluation from 
the identified sources (and specifically 
those from Dr. S. I. as being of 
particular interest).  If any provider 
does not respond to the RO's request for 
records, the Veteran and his 
representative should be so notified, and 
advised that ultimately it is his 
responsibility to ensure that private 
records are received.  

2.  The RO should review any additional 
records received and arrange for any 
further development suggested by the 
records received.  Then the RO should 
readjudicate the claim (to include 
consideration of the possibility of 
"staged" ratings, if indicated by facts 
found).  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


	(CONTINUED ON NEXT PAGE)


that are remanded by the Board for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

